UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6548 Nuveen Select Tax-Free Income Portfolio (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:6/30/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Tax-Free Income Portfolio (NXP) June 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 98.6% Alaska – 2.0% $ 2,475 Alaska Municipal Bond Bank Authority, General Obligation Bonds, Series 2003E, 5.250%, 12/01/23 12/13 at 100.00 A+ (4) $ 2,758,511 (Pre-refunded 12/01/13) – NPFG Insured Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 5.000%, 6/01/46 Total Alaska Arizona – 0.2% Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 10/20 at 100.00 BBB– Company, Series 2010A, 5.250%, 10/01/40 Arkansas – 0.3% Arkansas Development Finance Authority, Tobacco Settlement Revenue Bonds, Arkansas Cancer No Opt. Call Aa2 Research Center Project, Series 2006, 0.000%, 7/01/46 – AMBAC Insured California – 8.7% Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series 10/17 at 100.00 A– 2004A, 0.000%, 10/01/25 – AMBAC Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 6.000%, 5/12 at 101.00 AA– (4) 5/01/14 (Pre-refunded 5/01/12) California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/16 at 33.79 AA+ 2006C, 0.000%, 8/01/36 – AGM Insured Cypress Elementary School District, Orange County, California, General Obligation Bonds, No Opt. Call AA+ Series 2009A, 0.000%, 5/01/34 – AGM Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement No Opt. Call A2 Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/28 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden Valley Unified School District, Madera County, California, General Obligation Bonds, 8/17 at 56.07 AA+ Election 2006 Series 2007A, 0.000%, 8/01/29 – AGM Insured Grossmont Union High School District, San Diego County, California, General Obligation Bonds, No Opt. Call Aa2 Series 2006, 0.000%, 8/01/25 – NPFG Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Refunding Bonds, 1/12 at 100.00 AA Series 2001A, 5.125%, 7/01/41 – FGIC Insured Los Angeles, California, Parking System Revenue Bonds, Series 1999A, 5.250%, 5/01/29 – 11/11 at 100.00 AA– AMBAC Insured Moreno Valley Unified School District, Riverside County, California, General Obligation Bonds, No Opt. Call A Series 2007, 0.000%, 8/01/23 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of No Opt. Call A+ Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call Baa1 Refunding Bonds, Series 1997A, 0.000%, 1/15/27 – NPFG Insured San Jose, California, Airport Revenue Bonds, Series 2004D, 5.000%, 3/01/28 – NPFG Insured 3/14 at 100.00 A Sierra Sands Unified School District, Kern County, California, General Obligation Bonds, No Opt. Call Aa3 Election of 2006, Series 2006A, 0.000%, 11/01/28 – FGIC Insured Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 Baa3 Bonds, Series 2005A-1, 5.500%, 6/01/45 Woodside Elementary School District, San Mateo County, California, General Obligation Bonds, No Opt. Call AAA Series 2007, 0.000%, 10/01/30 – AMBAC Insured Total California Colorado – 8.5% Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Catholic Health Initiatives, Series 2002A: 5.500%, 3/01/22 (Pre-refunded 3/02/12) 3/12 at 100.00 AA (4) 5.500%, 3/01/22 (Pre-refunded 3/01/12) 3/12 at 100.00 Aa2 (4) Denver City and County, Colorado, Airport System Revenue Bonds, Series 1991D, 7.750%, 11/15/13 No Opt. Call A+ (Alternative Minimum Tax) Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2001A, 11/11 at 100.00 A+ 5.625%, 11/15/17 – FGIC Insured (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 12/13 at 100.00 N/R (4) Senior Lien Series 2003A, 5.000%, 12/01/23 (Pre-refunded 12/01/13) – SYNCORA GTY Insured Denver, Colorado, Airport System Revenue Refunding Bonds, Series 2003B, 5.000%, 11/15/33 – 11/13 at 100.00 A+ SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2006B, 0.000%, 9/01/38 – 9/26 at 54.77 Baa1 NPFG Insured Total Colorado Florida – 7.4% Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006, 5.375%, 6/01/46 6/16 at 100.00 A– Jacksonville Health Facilities Authority, Florida, Revenue Bonds, Ascension Health, Series 11/12 at 101.00 AA+ 2002A, 5.250%, 11/15/32 JEA St. John’s River Power Park System, Florida, Revenue Refunding Bonds, Issue 2, Series 10/11 at 100.00 Aa2 2002-17, 5.000%, 10/01/17 Total Florida Georgia – 0.9% Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.125%, 12/01/45 Illinois – 15.1% Board of Trustees of Southern Illinois University, Housing and Auxiliary Facilities System No Opt. Call A2 Revenue Bonds, Series 1999A, 0.000%, 4/01/20 – NPFG Insured Chicago Heights, Illinois, General Obligation Corporate Purpose Bonds, Series 1993, 5.650%, 12/11 at 100.00 BBB 12/01/17 – FGIC Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa3 Series 2003B, 5.250%, 11/01/20 – AGM Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa3 (4) Series 2003B, 5.250%, 11/01/20 (Pre-refunded 11/01/13) – AGM Insured Illinois Educational Facilities Authority, Student Housing Revenue Bonds, Educational 5/12 at 101.00 Aaa Advancement Foundation Fund, University Center Project, Series 2002, 6.000%, 5/01/22 (Pre-refunded 5/01/12) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call AA+ Trust 1137, 9.316%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2004A, 8/14 at 100.00 N/R (4) 5.500%, 8/15/43 (Pre-refunded 8/15/14) Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB 2009, 6.875%, 8/15/38 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB Centers, Series 2008A, 5.500%, 8/15/30 Illinois Health Facilities Authority, Revenue Bonds, Decatur Memorial Hospital, Series 2001, 10/11 at 100.00 A 5.600%, 10/01/16 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2002A, 7/12 at 100.00 AA+ 6.000%, 7/01/17 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 6.250%, 1/01/17 Illinois Health Facilities Authority, Revenue Refunding Bonds, Rockford Health System, Series 8/11 at 100.00 N/R 1997, 5.000%, 8/15/21 – AMBAC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call A2 Project, Series 1993A, 0.000%, 6/15/17 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/29 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.000%, 6/15/21 – NPFG Insured Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Yorkville, Illinois, General Obligation Debt Certificates, Series 2003: 5.000%, 12/15/19 (Pre-refunded 12/15/11) – RAAI Insured 12/11 at 100.00 N/R (4) 5.000%, 12/15/20 (Pre-refunded 12/15/11) – RAAI Insured 12/11 at 100.00 N/R (4) Total Illinois Indiana – 6.5% Franklin Community Multi-School Building Corporation, Marion County, Indiana, First Mortgage 7/14 at 100.00 A+ (4) Revenue Bonds, Series 2004, 5.000%, 7/15/22 (Pre-refunded 7/15/14) – FGIC Insured Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AA+ Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB+ Indiana, Series 2007, 5.500%, 3/01/37 Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project, Series 2002A, 7/12 at 100.00 AAA 5.125%, 7/01/21 (Pre-refunded 7/01/12) – NPFG Insured West Clark 2000 School Building Corporation, Clark County, Indiana, First Mortgage Bonds, 1/15 at 100.00 AA+ Series 2005, 5.000%, 7/15/22 – NPFG Insured Total Indiana Iowa – 1.8% Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.375%, 6/01/38 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%, 6/01/34 Total Iowa Kansas – 0.5% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006, 7/16 at 100.00 A2 4.875%, 7/01/36 Wamego, Kansas, Pollution Control Revenue Bonds, Kansas Gas and Electric Company, Series 2004, 6/14 at 100.00 BBB+ 5.300%, 6/01/31 – NPFG Insured Total Kansas Louisiana – 1.2% Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 11/11 at 101.00 A– Series 2001B, 5.875%, 5/15/39 Massachusetts – 1.1% Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.000%, 7/01/28 20 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/12 at 100.00 AA System Inc., Series 2001C, 6.000%, 7/01/17 Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Total Massachusetts Michigan – 1.3% Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Missouri – 0.9% Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/23 – AMBAC Insured No Opt. Call AA+ 0.000%, 4/15/30 – AMBAC Insured No Opt. Call AA– Total Missouri Nevada – 5.2% Clark County, Nevada, Motor Vehicle Fuel Tax Highway Improvement Revenue Bonds, Series 2003, 7/13 at 100.00 AA– 5.000%, 7/01/23 – AMBAC Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/21 – AMBAC Insured No Opt. Call D 0.000%, 1/01/22 – AMBAC Insured No Opt. Call D 5.375%, 1/01/40 – AMBAC Insured (5) 1/12 at 100.00 N/R Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.500%, 6/01/21 – FGIC Insured 6/12 at 100.00 A Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.500%, 6/01/21 (Pre-refunded 6/12 at 100.00 A3 (4) 6/01/12) – FGIC Insured Total Nevada New Hampshire – 0.1% New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 11/11 at 100.00 Aa2 2001A, 5.600%, 7/01/21 (Alternative Minimum Tax) New Jersey – 2.6% New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/13 at 100.00 Ba2 Series 2003, 5.500%, 7/01/23 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002: 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.000%, 6/01/37 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New Mexico – 2.2% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 9/17 at 100.00 N/R 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) University of New Mexico, FHA-Insured Mortgage Hospital Revenue Bonds, Series 2004, 4.625%, 7/14 at 100.00 AA+ 7/01/25 – AGM Insured Total New Mexico New York – 0.7% Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida 2/14 at 100.00 AAA Health, Series 2004, 5.050%, 2/15/25 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.1% North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2008C, 1/19 at 100.00 A– 6.750%, 1/01/24 North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 7/11 at 100.00 A– 1993B, 5.500%, 1/01/21 Total North Carolina Ohio – 0.5% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-2, 6.000%, 6/01/42 Oklahoma – 2.1% Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.000%, 2/15/24 Total Oklahoma Pennsylvania – 0.9% Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, 7/13 at 100.00 BBB+ Series 2003, 5.250%, 7/15/24 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue No Opt. Call Aa3 Bonds, Series 2010B-2, 0.000%, 12/01/30 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – 12/14 at 100.00 Aa3 AMBAC Insured Total Pennsylvania Puerto Rico – 0.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/54 – AMBAC Insured Total Puerto Rico South Carolina – 7.2% Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/20 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/12 at 101.00 AA (4) 2002, 5.875%, 12/01/19 (Pre-refunded 12/01/12) Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and 11/13 at 100.00 AA– (4) Improvement Bonds, Series 2003, 6.000%, 11/01/18 (Pre-refunded 11/01/13) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Total South Carolina Texas – 8.6% Brazos River Harbor Navigation District, Brazoria County, Texas, Environmental Facilities 5/12 at 101.00 BBB Revenue Bonds, Dow Chemical Company Project, Series 2002A-6, 6.250%, 5/15/33 (Mandatory put 5/15/17) (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 1/21 at 100.00 BBB– 6.000%, 1/01/41 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/35 – FGIC Insured Dallas-Fort Worth International Airport Public Facility Corporation, Texas, Airport Hotel 7/11 at 100.00 AA+ Revenue Bonds, Series 2001, 5.500%, 1/15/20 – AGM Insured Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, 11/13 at 100.00 AA TECO Project, Series 2003, 5.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Bonds, Series 2001H, No Opt. Call Baa1 0.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004-A3, 11/24 at 52.47 Baa1 0.000%, 11/15/35 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 11/30 at 61.17 Baa1 2001A, 0.000%, 11/15/38 – NPFG Insured 45 Irving Independent School District, Dallas County, Texas, General Obligation Refunding Bonds, 2/12 at 100.00 AAA Series 2002A, 5.000%, 2/15/31 Irving Independent School District, Dallas County, Texas, General Obligation Refunding Bonds, 2/12 at 100.00 AAA Series 2002A, 5.000%, 2/15/31 (Pre-refunded 2/15/12) Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/16 at 35.23 AAA Bonds, Series 2007, 0.000%, 8/15/37 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation 1/25 at 100.00 A2 Series 2008I, 0.000%, 1/01/43 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/34 San Antonio, Texas, Water System Revenue Refunding Bonds, Series 1992, 6.000%, 5/15/16 5/12 at 100.00 Aa3 (4) (Pre-refunded 5/15/12) – NPFG Insured Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2003A, 5.125%, 8/13 at 100.00 Aaa 8/01/42 (Alternative Minimum Tax) Total Texas Utah – 0.3% Utah State Building Ownership Authority, Lease Revenue Bonds, State Facilities Master Lease 11/11 at 100.00 AA+ (4) Program, Series 2001B, 5.250%, 5/15/24 (Pre-refunded 11/15/11) Virginia – 1.3% Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 N/R Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue No Opt. Call BBB Bonds, Westminster Canterbury of Richmond, Series 2006, 5.000%, 10/01/35 Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Total Virginia Washington – 6.8% Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station, 7/12 at 100.00 Aaa Series 2002A, 5.500%, 7/01/17 – NPFG Insured Snohomish County Public Utility District 1, Washington, Generation System Revenue Bonds, No Opt. Call Aaa Series 1989, 6.750%, 1/01/12 (ETM) Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 1/21 at 100.00 A Research Center, Series 2011A, 5.625%, 1/01/35 Washington State Health Care Facilities Authority, Revenue Bonds, Sisters of Providence Health 10/11 at 100.00 AA System, Series 2001A, 5.125%, 10/01/17 – NPFG Insured Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.500%, 6/01/26 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003F, 0.000%, No Opt. Call AA+ 12/01/27 – NPFG Insured Total Washington West Virginia – 0.2% West Virginia Hospital Finance Authority, Revenue Bonds, United Hospital Center Inc. Project, 6/16 at 100.00 A+ Series 2006A, 4.500%, 6/01/26 – AMBAC Insured Wisconsin – 1.8% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 BBB+ Services Inc., Series 2003A, 5.500%, 8/15/17 Wisconsin, General Obligation Refunding Bonds, Series 2003-3, 5.000%, 11/01/26 11/13 at 100.00 AA Total Wisconsin $ 294,575 Total Municipal Bonds (cost $227,046,147) Shares Description Value Common Stocks – 0.0% Airlines – 0.0% United Continental Holdings Inc. (6), (7) $ 2,761 Total Common Stocks (cost $0) Total Investments (Cost $227,046,147) – 98.6% Other Assets Less Liabilities – 1.4% Net Assets – 100% $ 228,811,391 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of June 30, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
